Citation Nr: 1018955	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1968.  The Veteran also has service with the 
Alabama National Guard until his retirement in September 
1980; presumably this includes periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In June 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  When the Veteran files 
a claim for the affliction his claimed mental condition 
causes him, whatever that condition is, VA must construe the 
claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran 
filed a claim for entitlement to service connection for PTSD.  
The medical evidence of record indicates that the Veteran is 
diagnosed with PTSD with depression or a depressive disorder.  
Therefore, the Board has recharacterized the issue on appeal 
as indicated above.

The issues of service connection for bilateral hearing loss 
and for an acquired psychiatric disorder, to include PTSD, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims on 
appeal at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), 
(d) (2009).

Regarding the issue of service connection for bilateral 
hearing loss, the Veteran contends that he was exposed to 
hazardous noises from helicopters for seven months while in 
Vietnam where he performed courier duty on helicopters 
without any hearing protection.  In his formal claim, the 
Veteran conceded that he was not treated for hearing loss 
during service, but had a hearing loss problem ever since 
discharge from active duty.

Service personnel records indicate that the Veteran was a 
postal clerk in service and served in Vietnam from September 
1966 to September 1967.  Service treatment records do not 
show any hearing complaints or abnormalities, including 
earaches.  The Veteran testified that he had earaches while 
in service.  His July 1968 discharge examination showed 
normal hearing.

Subsequent to active duty, the Veteran served in the Army 
National Guard.  In March 1975 he was examined for purposes 
of training as a helicopter pilot.  While these audiogram 
findings are not available in numerical form, a VA examiner 
later indicated that they represented normal sloping moderate 
rising to mild hearing loss for the right ear and normal 
sloping to moderately severe rising to moderate hearing loss 
for the left ear.  The Veteran subsequently testified during 
his RO hearing that he flunked this hearing test and was not 
permitted to train in the National Guard as a helicopter 
pilot.

A periodic examination for the National Guard in October 1979 
showed normal hearing bilaterally, under VA regulations found 
at 38 C.F.R. § 3.385, though there were no readings recorded 
at the 3000 Hertz level.  

A reenlistment examination for the National Guard conducted 
in July 1985 showed, according to the December 2008 VA 
examiner, normal hearing for VA purposes for the right ear 
and normal sloping to moderate hearing loss for the left ear.  

Attached to all these hearing examinations found in his 
service treatment records were contemporaneous reports of 
medical history in which the Veteran always checked the 
"no" box to the question whether he ever had hearing loss.

Both the May 2005 and December 2008 VA examinations reported 
bilateral hearing loss.  However, the May 2005 examiner 
opined that the Veteran's current bilateral hearing loss was 
as least likely as not due to his time in the military 
because hearing tests in 1975 and 1985 showed high frequency 
hearing loss.  The December 2008 VA examiner opined that 
hearing loss was not caused by or a result of in-service 
acoustic trauma based on evidence which showed his hearing 
was within normal limits in both ears at discharge.  

The May 2005 examiner noted that she had reviewed records 
supplied by the RO and the December 2008 examiner indicated 
that she had reviewed the claims file.  However, the December 
2008 VA examiner did not refer to, or explain why her nexus 
opinion differed from, that of the May 2005 VA examiner.

The Board notes that these conflicting opinions might be 
based on the fact that the May 2005 VA examiner appeared to 
rely on the Veteran's National Guard examinations conducted 
in 1975 and 1985.  Active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, 
or air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  ACDUTRA includes full-time duty performed by members of 
the National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).  There is no evidence in 
the claims file showing that the Veteran was in the line of 
duty for purposes of either ACDUTRA or INACDUTRA when hearing 
loss was noted in National Guard records in 1975 and 1985; 
and the Veteran also testified that he was not exposed to 
loud noises while in the National Guard before the 1975 
examination (see transcript at p. 5).  

The Board also notes that the report of the May 2005 VA 
examination indicated that the Veteran wore ear protection in 
his work as a private pilot while the December 2008 VA 
examination report noted that the Veteran acknowledged 
occupational noise exposure as a commercial pilot for 10 
years when he used a headset but not ear protection.

In view of the conflicting opinions in this case from the two 
VA examining audiologists, a new medical opinion, undertaken 
in conjunction with a review of the entire claims file, is 
necessary to clarify whether the Veteran's currently 
diagnosed bilateral hearing loss disability is related to his 
period of active duty (from December 1965 to September 1968).  
The selected examiner (preferably neither the May 2005 or 
December 2008 examiner) should also comment on the different 
conclusions of the 2005 and 2008 examiners and explain why he 
or she disagrees with one or the other.

Regarding the issue of service connection for an acquired 
psychiatric disorder, to include PTSD, the Court in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009), emphasized that even 
though a Veteran may only be seeking service connection for 
PTSD, the Veteran's claim "cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed. . . ."  
Id.  In essence, the Court found that a Veteran does not file 
a claim to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  
Therefore, it is appropriate for the Board to further develop 
this recharacterized issue as will be further explained in 
the action paragraphs below.

In his claim, the Veteran conceded he was not treated for 
PTSD during service, but said that he had this problem ever 
since discharge.

The Veteran's Armed Forces of the United States Reports of 
Transfer or Discharge (DD-214) shows that his military 
occupational specialty was as a postal clerk.  His service 
personnel records reveal that, during his tour of duty in the 
Republic of Vietnam, he was with the Headquarters Company of 
the 124th Transportation Company with his principal duty 
being a lineman or radio operator.  

Service treatment records are negative for any complaints of, 
or treatment for, a psychiatric condition.  The Veteran's 
July 1968 discharge examination revealed no psychiatric 
abnormalities.  Post-service examinations conducted while the 
Veteran served, or sought to reenlist, in the Alabama 
National Guard in March 1975, October 1979, and July 1985 
also showed no psychiatric abnormalities.  On contemporaneous 
reports of medical history attached to these examinations, 
the Veteran always checked the "no" box to questions 
whether he ever had depression, excessive worry, or nervous 
trouble of any sort.  

VA medical records dated from January 2004 to December 2006 
show that the Veteran was treated intermittently for symptoms 
associated with a diagnosis of PTSD.  He attended monthly 
PTSD aftercare group meetings from January 2004 to October 
2006, and was diagnosed with PTSD with depression in February 
2004 at the VA Agent Orange clinic.  In September 2004, a VA 
psychiatry resident diagnosed chronic PTSD secondary to 
trauma suffered during service in Vietnam.  

Correspondence dated in November 2004 and December 2004 from 
J.R.V., a licensed social worker and coordinator of the PTSD 
clinical team at a VA Medical Center, noted that the 
Veteran's primary diagnosis was chronic and severe PTSD with 
co-morbid depressive disorder.  The VA social worker 
expressed his view that the Veteran's physical and emotional 
stress appeared to be directly related to psychological 
trauma he suffered while serving in South Vietnam.  

A February 2006 signed letter from the Veteran's mother noted 
that her son returned from Vietnam with a depressed and 
solemn attitude.  She wrote that he appeared to be withdrawn 
and unwilling to socialize the majority of the time.

During his June 2008 RO hearing, the Veteran only testified 
about one of his alleged stressors and conceded that he was 
not a combat veteran in Vietnam.  While in Vietnam he lived 
near Cam Ranh Bay, and one day while walking to his assigned 
duty he encountered a convoy on the highway that suddenly 
stopped.  The wheels of a 5-ton truck, a 6 by 6, loaded with 
runway net, or long pieces of heavy steel, locked up, the 
load bans popped in two, and the entire load of runway 
netting came forward and slashed the driver and passenger of 
the truck in two.  As the Veteran ran to get out of the way, 
he said that a body fell on him.  He said that he initially 
sat on the sand in shock and just walked around in a blind 
stupor for a couple of weeks, but never sought medical 
attention.  (See transcript at pp. 6-9).

In November 2008, the RO made a formal finding on a lack of 
information required to corroborate any stressors associated 
with the Veteran's claim for service connection for PTSD and 
entered a memorandum in the claims file detailing its efforts 
in checking morning reports, etc.  Other unverified stressors 
noted on his PTSD Questionnaire included a report that some 
North Vietnamese, who were near the Veteran, blew themselves 
up with claymore mines rather than be taken by U.S. soldiers.  
In another incident, the Veteran reported that he was riding 
as a passenger in a 3/4-ton truck near Nha Trang when a 
sniper round caught the driver who fell on the Veteran.  The 
Veteran noted that his stressor incidents did not involve his 
assigned unit because, as a courier, he was sent out to 
different units every few days and no doubt is one of the 
reasons that the RO was never able to verify one of the 
Veteran's alleged in-service stressors.

The Board notes that the Veteran was never provided a VA 
mental examination before the RO denied his claim for service 
connection for PTSD.  While it is true that none of the 
Veteran's alleged in-service stressors were ever verified, it 
is also true that medical professionals, in evidence of 
psychiatric treatment and diagnoses found in VA medical 
records in the claims file, relate the Veteran's psychiatric 
condition to his experiences as a soldier in Vietnam.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran).  While 38 C.F.R. § 3.304(f) sets forth 
specialized procedures for development of PTSD claims, the 
Court has further instructed that the Board cannot determine 
that lay evidence of onset of psychiatric symptoms in service 
lacks credibility merely because it is unaccompanied by 
contemporaneous service treatment record evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, the 
Board must consider all the evidence, including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000).  See also Stone V. Nicholson, 
480 F.3d. 1111 (Fed. Cir. 2007) (VA must consider all the 
evidence of record, including lay evidence, before it can 
deny service connection for PTSD).  

The Board finds that lay evidence of the Veteran's behavior 
changes after his return from Vietnam, and lay and medical 
evidence of a possible link or nexus between the Veteran's 
claimed current psychiatric condition - which is no longer 
limited solely to PTSD - and his period of active duty are 
sufficient to warrant a VA mental examination on remand.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the examiner should consider the Veteran's 
statements regarding his unverified in-service stressors; the 
Veteran's statements of symptoms in service; and the 
Veteran's and other lay statements of continuous symptoms of 
psychiatric problems after service.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
service medical records to provide a negative opinion). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice, pursuant to the 
VCAA under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding his claim 
for an acquired psychiatric disorder, to 
include PTSD.  

2.  The RO/AMC shall attempt to obtain and 
associate with the claims file all 
outstanding VA treatment records 
pertaining to the Veteran from the VAMC in 
Birmingham, Alabama, since December 2006.  

3.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claims 
indicated.  This may include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the 
remand. 

4.  The RO/AMC shall refer the Veteran's 
claims file to an appropriate VA examiner 
(preferably neither the 2005 or 2008 
examiner) for the purpose of determining 
the etiology of his bilateral hearing 
loss.  An examination is not necessary as 
bilateral hearing loss appears 
established.  The examiner shall address 
the following:  

Whether it was at least as likely as not 
(at least a 50-50 degree of probability) 
that the Veteran's bilateral hearing loss 
was incurred within one year of active 
duty service to a degree of 10 percent or 
more; or whether bilateral hearing loss is 
related to his period of active duty 
service (from December 1965 to September 
1968). 

The VA examiner should also comment on the 
opinions and conclusions of the May 2005 
VA examiner and the December 2008 VA 
examiner and explain whether he or she 
disagrees with either earlier opinion and 
why.

The VA examiner should give a complete 
rationale for all conclusions made.  The 
rationale should be based on examination 
findings, historical records, and medical 
principles.

5.  After the development requested above 
has been completed, the RO/AMC shall 
schedule the Veteran for a VA mental 
disorders examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of any 
diagnosed psychiatric disorder, whether 
PTSD, depression, or some other 
psychiatric disorder.  The claims file and 
a copy of this Remand must be made 
available to the reviewing examiner, and 
the examiner should indicate in his or her 
report that the claims file was reviewed.

Following a review of the claims file, 
including lay and medical evidence linking 
the Veteran's PTSD with co-morbid 
depressive disorder to the Veteran's 
experiences in Vietnam, and examination of 
the Veteran, the examiner is requested to 
address: (a) whether any psychiatric 
disorder is currently manifested, and, if 
so, a diagnosis of that disorder should be 
made; and (b) the approximate date of 
onset and the etiology of any currently 
diagnosed psychiatric disorder.  

In this regard, the examiner is 
specifically asked (c) to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently manifested 
psychiatric disorder had its onset during 
service or within the post-service year; 
and (d) to provide an opinion whether it 
is at least as likely as not that any 
currently manifested psychiatric disorder 
is etiologically related to service.  The 
fact that the Veteran's in-service 
stressors remained  unverified shall be 
taken into account by the examiner in 
assessing the whether his psychiatric 
disorder is related to an incident in 
service.
  
The reviewer should identify the 
information on which the opinion is based.  
The reviewer's opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.

6.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's remanded 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


